Citation Nr: 1760877	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 13, 2000 for the grant of service connection for schizophrenia and posttraumatic stress disorder (PTSD), based upon clear and unmistakable error (CUE) committed in April 1997 and September 1997 rating decisions. 


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran had active duty service from May 1967 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO granted a permanent and total disability rating for nonservice-connected (NSC) pension purposes; in a September 1997 rating decision, the RO denied service connection for schizophrenia (claimed as psychosis).

2.  The April 1997 and September 1997 rating decisions considered the correct facts as they then existed and did not contain an undebatable error that was outcome determinative. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 13, 2000 for the grant of service connection for schizophrenia and PTSD, based upon CUE committed in April 1997 and September 1997 rating decisions, are not met.  38 U.S.C. §§ 5109A, 7104 (West 2012); 38 C.F.R. § 3.105 (a) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Given the parameters of the law surrounding earlier effective date claims based on CUE, the Board notes that the duties to notify and assist imposed by the VCAA are not applicable in the case of CUE and earlier effective date claims.  See Parker v. Principi, 15 Vet. App. 407 (2002) (RO decisions), Livesay v. Principi, 15 Vet. App. 165 (2001) (Board decisions).  Clear and unmistakable error claims are not conventional appeals, but are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record. Id.

The Board finds that because the Veteran has been notified of the laws and regulations governing CUE claims and reasons for the denial of the claim and all relevant evidence has been associated with the record, any pre-VCAA duties to notify and assist have been met.

Analysis

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  In September 2015, the Board issued a decision in which denied the Veteran's claim for an effective date earlier than April 13, 2000, for service connection for schizophrenia and PTSD, based upon CUE committed in a March 19, 2014 rating decision.  The Board noted that in a November 2014 statement, the Veteran raised the issue of entitlement to an effective date earlier than April 13, 2000 for service connection for schizophrenia and PTSD, based upon CUE committed in a September 18, 1997 rating decision and referred it for adjudication by the Agency of Original Jurisdiction (AOJ).

In a June 2016 rating decision, the RO denied entitlement to an effective date earlier than April 13, 2000, based on CUE in a September 1997 rating decision.

In a November 2014 statement, the Veteran contended that the RO committed CUE in the September 1997 rating decision in that evidence available to VA in 1996 showed in-service treatment for schizophrenia and a clear current diagnosis of that disorder, and thus, should have warranted service connection at that time.- weighing of evidence.  He contends that there was a CUE in not granting service connection effective August 5, 1996, the day VA received a claim for psychosis.  The representative claimed that the error in not having service treatment records reviewed at an August 1997 VA examination was a clear and unmistakable error.

In the Veteran's September 2016 Notice of Disagreement, the Veteran's representative stated, "It is unclear if all of [the Veteran's] SMRs were before the reviewers of the 1997 decision although they were presumptively in the VA's possession at the time."  He argued that the claims filed and STRs should have been available to the "reviewers" of the September 1997 rating decision and that he is entitled to an earlier effective date under 38 C.F.R. § 3.156(c).  Citing to a "2012 rating decision" which appears to be a typographical error as the excerpt appears in a March 2004 rating decision and not a 2012 rating decision, the Veteran's representative noted that the adjudicators stated, "[i]t is important to note that your claim was initially denied because we did not have evidence which corroborated your statements, and most of the medical opinions provided in your case were based on unsupported history without the benefit (of) a claims folder review."  See, March 2004 rating decision at p. 3.

The Veteran's representative also appears to argue that there was CUE in the September 1997 rating decision which denied entitlement to service connection for schizophrenia stating that although VA obtained private psychiatric treatment records which showed that the Veteran had a diagnosed psychiatric disorder, VA failed to obtain an opinion regarding whether the psychiatric disorder was related to the Veteran's service.  The representative acknowledged that a duty to assist cannot form the basis for a CUE claim, but argued that pursuant to "21.1032(a)(1)(i), the VA's duty to assist required that it 'make reasonable efforts to help a claimant obtain evidence to substantiate the claim.'" King v. Shinseki, 21.1032.  He explained that, "Under this law, the only circumstance where the VA will refrain from or discontinue providing assistance is if the substantially complete application indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim" which he argues is inapplicable to the Veteran's claim.  In support of his argument, he cited to a March 2004 rating decision, incorrectly cited as a 2012 rating decision, which indicated that the evidence indicated that the Veteran may have developed a psychiatric disability in service."  He contends that VA failed to satisfy DTA in obtaining a medical opinion regarding thee etiology of the psychiatric disorder.

Finally, he appears to argue that there was CUE in the April 1997 rating decision which granted nonservice-connected pension for PTSD, but failed to adjudicate an inferred claim of service connection for PTSD.  Specifically, he contends that based on evidence that showed that he suffered from schizophrenia at the time of the 1992 claim for NSC pension, "VA's failure to address this issue in 1992 is considered an 'implicit denial' of his claim."  Specifically, he states that VA's failure to investigate the claim is sufficient to reasonably raise the issue for investigation and determination.

The laws and regulations governing effective dates for awards based on original claims for VA benefits and CUE claims have remained essentially unchanged since the time that the April and September 1997 rating decisions have been issued.  They establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).
The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 ; 38 C.F.R. § 3.400 (q)(2). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160 (e).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C.§ 5109A (a), an RO decision is subject to revision on the grounds of CUE.  The United States Court of Appeals for Veterans Claims (Court) has established a three-pronged test for determining whether CUE has been committed: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

VA regulations describe CUE as being a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, either the correct facts as they were known at the time were not before the RO, or, the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra.

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, disagreements as to how the facts were weighed or evaluated and a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); 38 C.F.R. § 20.1403 (d)(2) and (3).

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact. Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification. Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different. Id. at 442.

If CUE is found, the prior decision must be reversed or revised, and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision."  38 U.S.C. §§ 5109A (b), 7111(b).  Revision of a final Board or regional office decision is an extraordinary event. King, 26 Vet. App.  at 442.

Given the specific arguments raised by the Veteran and his representative, a detailed claims and medical chronology for the period before the September 1997 rating decision was issued is useful.  However, as the history of the present claim and medical chronology remains unchanged from the Board's September 2015 decision, the Board has left essentially unchanged the chronology provided in the September 2015 Board decision.

Historically, the Veteran's initial claim for NSC pension was received by VA in August 1992.  That claim was expressed on a VA Form 21-4138 statement and asserted that he was "totally physically disabled due to major injuries I have sustained on my left foot, and my right arm, as well as a back injury."  He also reported functional limitations due to limited motion in his right hand and that he was having difficulty standing and walking for long periods of time.  He stated that he had been unable to secure employment for several years and that he was in the process of seeking social security disability benefits.  Notably, no mention was made of any psychiatric symptoms or disabilities, nor was any mention made of any mental health treatment.  That claim was denied in a May 1994 rating decision.

At the time of the May 1994 denial, the record contained social security records that included a July 1992 mental health examination during which the Veteran appeared to be under the influence of "some substance."  The Veteran was lethargic, nodded off during the examination, was uncooperative, appeared disheveled with poor hygiene, maintained poor eye contact, demonstrated slowed and slurred speech, had irritable and angry affect, and was a poor historian.  Notably, the Veteran was accompanied by his sister, who assisted him in filling out his mental health questionnaire.  The Veteran reported that he drank as much as he could every day and all day and night.  He stated that he had been drinking heavily since his late teens.  He reported that he has had blackouts and withdrawal hallucinations.  He also reported that he was using heroin, cocaine, and marijuana on a daily basis and that he had also previously used PCP, LSD, methamphetamines, and "other substances."  The Veteran stated that he heard voices, but was unable to elaborate.  The examining psychiatrist diagnosed alcohol dependence and multi-substance abuse.  No other mental health disorder was diagnosed; indeed, the examining psychiatrist opined that anti-social behavior demonstrated by the Veteran was not attributable to a psychiatric illness.

An August 1992 award letter from the Social Security Administration that was also of record expresses that the Veteran was being awarded social security disability benefits on the basis of demonstrated disability due to drug and alcohol addiction. The letter also makes no mention of a mental health disability.

Post-service treatment records that were also of record included only records from VA treatment rendered to the Veteran from January through March of 1982.  Those records indicate that the Veteran was referred for mental health evaluation of apparent drug abuse.

In an April 1993 statement, the Veteran alleged that he was "totally, physically disabled" and that he was unable to secure employment due specifically to his "claimed physical disabilities."  Again, although the Veteran made references to physical disabilities, he made no mention of any psychiatric problems.

The Veteran subsequently sought appeal of the April 1994 denial of NSC pension benefits, and in a May 1994 substantive appeal, reported for the first time in the record that he was receiving mental health treatment at the VA medical facility in Sacramento, California.  Still, the Veteran made no indication that he wished to pursue a claim for service connection for a mental health disorder.  Indeed, he does not even assert that his mental health disorder was related in any way to his active duty service.

During an August 1995 Board hearing, during which the Veteran was afforded an opportunity to testify concerning his entitlement to pension benefits, the Veteran was not communicative and offered little information or testimony.  No information or allegations concerning the Veteran's mental health were raised at that time.

In a subsequent statement received in August 1996, the Veteran expressed that he wished to "re-open my claim for psychosis service-connected."  Although the Veteran indicated that he sought to reopen his claim, this is in fact the first time in the record that the Veteran expressed any intention to pursue service connection for a mental health disorder.  VA treatment records attached to his claim showed that the Veteran had been treated since June 1996 for diagnosed schizophrenia.  Notably, a June 1994 VA treatment record reflects that the Veteran was brought for treatment by his friend, who reported that the Veteran had a history of auditory and visual hallucinations and suicidal and homicidal ideation.  Notably, no psychiatric diagnosis was rendered and a history of current drug abuse was reported.

An April 1997 rating decision granted NSC pension, a claim which stemmed from the Veteran's August 1992 claim.  Also in April 1997, VA obtained psychiatric treatment records from San Joaquin County Mental Health, dated from March through April of 1996.  Those records show that the Veteran was admitted and treated for various psychiatric symptoms that were diagnosed as depressive disorder, not otherwise specified (NOS).  Reported symptoms at that time included poor sleep, chronic nightmares of his service in Vietnam, hearing voices, depression, and being reclusive.  No opinion was expressed as to whether the diagnosed depressive disorder was related in any way to the Veteran's active duty service.

An August 1997 VA examination confirmed previous diagnoses of paranoid schizophrenia, according to the diagnostic criteria under the DSM-IV.  The examiner did not provide an opinion as to whether the diagnosed paranoid schizophrenia was sustained by the Veteran during his active duty service, or, whether it was related in any way to his active duty service.

A September 1997 rating decision denied service connection for schizophrenia.  As basis for the denial, the RO determined that the evidence available at that time showed neither that the schizophrenia was incurred within one year of discharge, nor that it was related in any way to a disease or injury incurred by the Veteran during service.  Hence, the RO concluded, the evidence did not establish a well-grounded claim and service connection was denied.  Notably, the September 1997 rating decision lists the Veteran's service treatment records among the evidence reviewed and considered by the RO.

Notably, the September 1997 rating decision also elaborates upon the previous April 1997 award of NSC pension, stating that NSC pension was being granted based upon demonstrated inability to secure and follow a substantially gainful occupation due to a combination of non-service connected disabilities, including schizophrenia, left foot gunshot wound, hypertension, and a scar on the Veteran's right hand.  Again, there is no indication that the awarded pension benefits were being based in any way upon a demonstrated mental health disability.

The Veteran did not appeal the September 1997 denial of service connection for schizophrenia, and indeed, did not raise any additional allegations concerning his psychiatric disorder until his April 2000 petition to reopen his claim.  Ultimately, the March 2004 rating decision issued by the Oakland RO granted the April 2000 petition and also granted service connection for schizophrenia and PTSD effective from April 13, 2000, the date on which his April 2000 petition to reopen his claim was received.

Turning to the arguments raised by the Veteran's representative, the record does not support the representative's assertion that the Veteran's full service treatment records (STRs) were unavailable to the adjudicator(s) of the September 1997 rating decision.  Contrary to the representative's arguments that STRs were not available to VA reviewers, the September 1997 rating decision notes expressly that the Veteran's STRs were a part of the record and considered in adjudication.  A review of subsequent rating decisions and statements of the case does not indicate the absence of STRs, and indeed, reference specific findings made after apparent review of the STRs.  Therefore, the record appears to indicate that the Veteran's full and complete medical history was obtained in the course of development of the Veteran's original August 1996 claim for service connection, and, was reviewed by VA adjudicators in their September 1997 denial.  There remains no indication in the record that any new or additional STRs were added to the claims file at any point after the September 1997 denial.  On that basis, the Board finds that the provisions under 38 C.F.R. § 3.156(c) do not assist the Veteran in obtaining an effective date earlier than April 13, 2000. 

With regard to the Veteran's assertion that a claim for service connection should have been inferred in his August 1992 claim for NSC pension, an assertion that was also raised with regard to his claim of CUE in a March 2004 rating decision, as a general rule, the Board recognizes that a claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151 (a).  However a claim for pension is not necessarily a claim for compensation.  Stewart v. Brown, 10 Vet. App. 15, 18 (1997)(VA is not automatically required to treat every compensation claim as also being a pension claim or vice versa.).  Rather, VA has to exercise discretion under 38 C.F.R. § 3.151 (a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; See Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court considered whether the appellant submitted information which indicated a belief in entitlement to service connection for PTSD.  The Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD. 

As described above, the Veteran raised no assertion of fact or law in his August 1992 claim which even suggests that a claim for service connection for a psychiatric disorder was being raised, even under the most liberal construction.  Indeed, the Veteran repeatedly makes mention of physical impairment and disability in his claim and in subsequent statements, but made no mention at all of any psychiatric symptoms or impairment.  Similarly, he made no mention of psychiatric treatment, nor does he point to a psychiatric diagnosis.  In short, there is no indication in the record that the Veteran sought service connection for schizophrenia or any other psychiatric disorder until his original claim was received in August 1996.  Under the circumstances, there is simply no reason that a claim for service connection for a mental health disorder should have been inferred from the Veteran's August 1992 NSC pension claim.  As such, the Board sees no merit in the Veteran's argument. 

Furthermore, even assuming that such a claim had been raised, the RO did deny service connection for schizophrenia in September 1997, and such decision was not appealed.  Accordingly, that denial became final as to any pending claim.

Alternatively, the Veteran's representative contends that the time a claim for NSC pension benefits was made in 1992, the Veteran was already exhibiting symptoms of a psychiatric disorder while on active duty and had finally received a diagnosis of schizophrenia (psychosis) by the time the VA made its determination of this claim in 1997.  He argued that by nature of receiving information showing that he suffered from schizophrenia, the service-connection claim had been "reasonably raised" with VA.  VA's failure to address the issue of service connection at the time of the 1992 NSC claim indicates an "implicit denial" of the claim for service connection.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) ((finding that where a veteran files more than one claim with the RO at the same time and the RO decides one claim (favorably or unfavorably) and does not address the other claim(s), the other claim(s) is deemed denied, and the appeal period begins to run)); see also Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009) (holding that the "the implicit denial rule" established in Deshotel applies where an RO's decision provides a veteran with reasonable notice that his claim for benefits was denied).

However, the Board finds that this argument is without merit and that the "implicit denial rule" is inapplicable to this case.  As previously discussed, the evidence of record at the time of the April 1997 rating decision did not reasonably raise a claim of service connection for a psychiatric disorder.  Furthermore, even assuming that such a claim had been raised, the RO did deny service connection for schizophrenia in September 1997, and such decision was not appealed.  

Finally, the Veteran's representative alleges that there was CUE in the September 1997 rating decision that denied entitlement to service connection for schizophrenia on the basis that VA failed to satisfy the duty to assist to obtain evidence in support of his claim and entitles him to an effective date of August 1996 for the grant of service connection for a psychiatric disorder.  In support of his allegation, the Veteran's representative stated that VA failed to "make reasonable efforts to help the veteran obtain evidence to substantiate his claim, including a VA nexus opinion," pursuant to 38 C.F.R. § 21.1032(a)(1)(i).  He again cited to the March 2004 rating decision which indicated that the evidence indicated that the Veteran may have developed a psychiatric disability in service.  He contends that VA failed to satisfy its duty to assist in obtaining a medical opinion regarding the etiology of the psychiatric disorder.

In this regard, as previously stated, the Board notes that a breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the Federal Circuit noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE. Id. at 1346.

Based on the foregoing, the Board has determined that the RO did not commit clear and unmistakable error in the April 1997 or September 1997 rating decisions.  The Veteran has not shown either that the correct facts were not available to the RO, or that the laws were not correctly applied.  Consequently, the criteria for showing a CUE in the April 1997 or September 1997 rating decisions have not been met.  On this basis, there is no legal basis for the assignment of an effective date earlier than April 13, 2000, for the grant of service connection for PTSD.


ORDER

An effective date earlier than April 13, 2000 for the grant of service connection for schizophrenia and PTSD, based upon CUE committed in April 1997 and September 1997 rating decisions, is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


